Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 4 June 1782
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            Mon Cher Marquis,Philadelphie, Le Juno cet 4 1782.
                        
                        Je ne puis laisser partir le Colonel Grince Sans qu’il vous porte un Souvenir de moi Je Suis reste dans Cette Ville depuis que Vous l’avez quittee, et je Suis heureux de decouvrir dans le Congrès les meilleures des positions pour Se preparer rigoureusement à Soutenir une Autre Campagne.  il a resolu de Conserver dans larmée le Même Nombre de Corps que l’année derniere en a pressé vivement les Etats de les mettre au Complet. des requisitions dargent ont aussi été     faites, mais je ne puis encore Vous apprendre jusqu’a quel point les facultes et les dispositions des Etats particuliers, pour S’imposer de pesants Taxes, repondront aux vues du Congrès. une nouveau Secours puissante de Votre Genereuse Nation larrivee près de la Cote la fin de Mai en le Commencement de Juin dune force navale qui ne Serait pas bornée ni Sur le tems du Sejour, ni Sur les operations militaires assurerait la fin de la guerre dans le cours de la Campagne prochaine à moins que les ressources de la grande Bretagne ne fussent inépuisables ou qu’elle ne format de puissantes alliances.Un Secours d’argent nous mettrait en etat de fournir aux depenses de la Guerre avec facilité et credit Sans anticiper ni de tourner les fonds que le Congrès S’efforce de Constituer et qui deviendront productifs quoi que les progrès de leur Valeur doivent au Commencement etre lents. Une Superiorité Maritime a attirer toute Sa force Sur un point Ce qui non Seulement Murent à la reputation de ses armes par l’abandon de les flottes et des Etats qu’il pretend avoir conquis, mais pourrait être funeste à Ses troupes S’il Sobstinait à garder Ses positions où elles pourraient être detruites en detail, dans les deux Cas, les Consequences les plus importantes et les plus heureuses Seraient le resultat de la .Le Gnl Lincoln a accepté Sa nomination de Secretaire de la guerre, des plans  d’économie S’ont adoptés dans chaque departement et je ne desespère pas de voir avant peu nos affaires mieux administrees qu’elles ne l’ont été, ce qui ouvrira un nouveau champs productif, il faut l’esperer d’une abondante moisson.  Vous aurez reçu par une voie plus directe que la notre: la nouvelle de la Surprise et de la reprise de St Eustache par les armes de la france, ainsi je me bornerai à vous feliciter Sur Cet evenement, il a fait ressortir dune maniere frappante le Genie du Marquis de Bonillé pour les entreprises, Son intrepidite et Ses ressources dans les Circonstances difficiles, Sa Conduite dans Cette occasion lui fait un honneur infini.Je Serai impatient dapprendre Votre heureuse arrivée en france, et de recevoir les Communications que vous jugerez utiles à la Cause à laquelle nous Sommes liés, et dans laquelle nous Sommes retenus.  quoique inconnu de mme de Lafayette, je vous prie de me presenter à elle Comme un de Ses plus grands admirateurs.  Soyez assez bon pour offrir tous Nos Vœux au duc de Lauzun et aux autres officeirs de l’armée du Comte de Rochambeau qui peuvent etre dans le Circle de vos amis et que j’ai lhonneur de Connaitre.  Avec les Sentiments de laffection la plus pure et de la plus parfaite estime, je Suis mon cher Marquis Votre Ami Constant.
                    PS. 5 Janvier, depuis que je vous ai ecrit, les deputes au Congrès de la Virginie M’ont remis la lettre et les resolutions que je vous envoie. Jeprouve Une Satisfaction particuliere a devenir le Canal par lequel les justes et reconnaissantes louanges de lEtat ou je Suis né Sont transmises à lhomme que j’aime.  d’après les nouvelles reçues à l’instant de la Caroline du Sud, l’ennemi a évacué, les dans cet Etat et a Concentré Ses forces dans Charleston, Wilmington est aussi evacué et la Caroline du Nord deliverée de Ses ennemies.  les Malintentions de Cet Etat implorent le pardon et Se portent à des excès contre les chefs qui les ont égarés.